Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Kassie Stephenson, Appellant                         Appeal from the 124th District Court of
                                                     Gregg County, Texas (Tr. Ct. No. 40,573-
No. 06-13-00180-CR        v.                         B). Memorandum Opinion delivered by
                                                     Justice Moseley, Chief Justice Morriss and
The State of Texas, Appellee                         Justice Carter participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect an
assessment of $977.50 for attorney’s fees. We further direct the trial court to ensure that
appellant is reimbursed or otherwise credited for any attorney’s fee payment already made over
and above $977.50. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Kassie Stephenson, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED JUNE 4, 2014
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk